    Case 2:19-cv-08024-ODW-JC Document 29-1 Filed 12/11/19 Page 1 of 1 Page ID #:691
 BARNES & THORNBURG LLP
 David P. Schack (SBN 106288)
 david.schack@btlaw.com
 Matthew B. O’Hanlon (SBN 253648)
 matthew.o’hanlon@btlaw.com
 2029 Century Park East, Suite 300
 Los Angeles, CA 90067-3012
 Telephone: 310-284-3880
 Facsimile: 310-284-3894




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
 ALAN BAKER, LINDA B. OLIVER,                                           CASE NUMBER:   2:19-cv-08024-ODW-JC

                                                         Plaintiff(s)
                                 v.

 ALLSTATE INSURANCE COMPANY et al.                                         (PROPOSED) ORDER ON REQUEST FOR
                                                                             APPROVAL OF SUBSTITUTION OR
                                                       Defendant(s).           WITHDRAWAL OF ATTORNEY

        The Court hereby orders that the request of:

Plaintiff Alan Baker                                         Plaintiff        Defendant      Other
                Name of Party

to substitute   Matthew B. O’Hanlon of Barnes & Thornburg LLP                                                                 who is

            Retained Counsel                   Counsel appointed by the Court (Criminal cases only)                    Pro Se

2029 Century Park East, Suite 300
                                                                 Street Address


Los Angeles, CA 90067                                                                     matthew.ohanlon@btlaw.com
                           City, State, Zip                                                                E-Mail Address


310-284-3880                                           310-284-3894                                        253648
        Telephone Number                                         Fax Number                                State Bar Number


as attorney of record instead of               Christopher G. Hook of the Law Offices of Christopher G. Hook
                                                  List all attorneys from same firm or agency who are withdrawing



is hereby          GRANTED                    DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.

        Dated
                                                                          U. S. District Judge/U.S. Magistrate Judge


G-01 ORDER (09/17)(PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
